UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-14323 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 76-0568219 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 437,850,289 common units, including 2,239,613 restricted common units, of Enterprise Products Partners L.P. outstanding at November 3, 2008.These common units trade on the New York Stock Exchange under the ticker symbol “EPD.” ENTERPRISE PRODUCTS PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income (Loss) 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Partners’ Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization 7 2.General Accounting Policies and Related Matters 8 3.Accounting for Unit-Based Awards 11 4.Financial Instruments 16 5.Inventories 22 6.Property, Plant and Equipment 23 7.Investments in and Advances to Unconsolidated Affiliates 24 8.Business Combinations 26 9.Intangible Assets and Goodwill 27 10.Debt Obligations 28 11.Partners’ Equity and Distributions 30 12.Business Segments 33 13.Related Party Transactions 37 14.Earnings Per Unit 42 15.Commitments and Contingencies 44 16.Significant Risks and Uncertainties – Weather-Related Risks 46 17.Supplemental Cash Flow Information 47 18.Condensed Financial Information of EPO 48 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 50 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 73 Item 4. Controls and Procedures. 79 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 80 Item 1A. Risk Factors. 80 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 81 Item 3. Defaults upon Senior Securities. 81 Item 4. Submission of Matters to a Vote of Security Holders. 81 Item 5. Other Information. 82 Item 6. Exhibits. 82 Signatures 87 1 PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, December 31, ASSETS 2008 2007 Current assets: Cash and cash equivalents $ 55,403 $ 39,722 Restricted cash 183,221 53,144 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $15,781 at September 30, 2008 and $21,659 at December 31, 2007 1,840,584 1,930,762 Accounts receivable – related parties 88,871 79,782 Inventories 653,783 354,282 Prepaid and other current assets 161,233 80,193 Total current assets 2,983,095 2,537,885 Property, plant and equipment, net 12,693,619 11,587,264 Investments in and advances to unconsolidated affiliates 917,193 858,339 Intangible assets, net of accumulated amortization of $408,304 at September 30, 2008 and $341,494 at December 31, 2007 866,313 917,000 Goodwill 616,996 591,652 Deferred tax asset 2,927 3,522 Other assets, including restricted cash of $17,871 at December 31, 2007 69,067 112,345 Total assets $ 18,149,210 $ 16,608,007 LIABILITIES AND PARTNERS’ EQUITY Current liabilities: Accounts payable – trade $ 245,629 $ 324,999 Accounts payable – related parties 75,635 24,432 Accrued product payables 2,241,336 2,227,489 Accrued expenses 75,156 47,756 Accrued interest 101,962 130,971 Other current liabilities 430,377 289,036 Total current liabilities 3,170,095 3,044,683 Long-term debt: (see Note 10) Senior debt obligations – principal 7,184,201 5,646,500 Junior subordinated notes– principal 1,250,000 1,250,000 Other 23,994 9,645 Total long-term debt 8,458,195 6,906,145 Deferred tax liabilities 23,161 21,364 Other long-term liabilities 66,102 73,748 Minority interest 412,911 430,418 Commitments and contingencies Partners’ equity: (see Note 11) Limited partners Common units (435,610,676 units outstanding at September 30, 2008 and 433,608,763 units outstanding at December 31, 2007) 5,990,461 5,976,947 Restricted common units (2,239,613 units outstanding at September 30, 2008 and 1,688,540 units outstanding at December 31, 2007) 23,869 15,948 General partner 122,639 122,297 Accumulated other comprehensive income (loss) (118,223 ) 16,457 Total partners’ equity 6,018,746 6,131,649 Total liabilities and partners’ equity $ 18,149,210 $ 16,608,007 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in thousands, except per unit amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2008 2007 2008 2007 Revenues: Third parties $ 5,997,743 $ 3,933,157 $ 17,498,445 $ 11,268,342 Related parties 300,159 178,839 823,607 379,314 Total revenues 6,297,902 4,111,996 18,322,052 11,647,656 Costsandexpenses: Operating costs and expenses: Third parties 5,806,735 3,815,087 16,766,003 10,730,670 Related parties 165,207 81,324 477,067 250,892 Total operating costs and expenses 5,971,942 3,896,411 17,243,070 10,981,562 General and administrative costs: Third parties 8,354 7,211 22,307 21,414 Related parties 13,366 11,504 44,594 45,292 Total general and administrative costs 21,720 18,715 66,901 66,706 Total costs and expenses 5,993,662 3,915,126 17,309,971 11,048,268 Equity in earnings of unconsolidated affiliates 14,876 13,960 48,037 13,928 Operating income 319,116 210,830 1,060,118 613,316 Other income (expense): Interest expense (102,657 ) (85,075 ) (290,412 ) (219,708 ) Interest income 2,095 2,300 4,708 6,743 Other, net (917 ) (594 ) (1,968 ) (362 ) Total other expense, net (101,479 ) (83,369 ) (287,672 ) (213,327 ) Income before provision for income taxes and minority interest 217,637 127,461 772,446 399,989 Provision for income taxes (6,610 ) (2,073 ) (17,193 ) (9,001 ) Income before minority interest 211,027 125,388 755,253 390,988 Minority interest (7,946 ) (7,782 ) (29,293 ) (19,183 ) Net income $ 203,081 $ 117,606 $ 725,960 $ 371,805 Net income allocation: (see Note 11) Limited partners’ interest in net income $ 167,625 $ 88,408 $ 620,494 $ 286,984 General partner’s interest in net income $ 35,456 $ 29,198 $ 105,466 $ 84,821 Earning per unit:(see Note 14) Basic and diluted income per unit $ 0.38 $ 0.20 $ 1.42 $ 0.66 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED COMPREHENSIVE INCOME (LOSS) (Dollars in thousands) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2008 2007 2008 2007 Net income $ 203,081 $ 117,606 $ 725,960 $ 371,805 Other comprehensive income (loss): Cash flow hedges: (see Note 4) Foreign currency hedge gains (losses) 2,879 (1,308 ) 2,879 Net commodity financial instrument losses (215,540 ) (22,292 ) (108,294 ) (21,446 ) Net interest rate financial instrument gains (losses) (242 ) 373 (21,283 ) 40,637 Less:Amortization of cash flow financing hedges (800 ) (1,096 ) (3,983 ) (3,365 ) Total cash flow hedges (216,582 ) (20,136 ) (134,868 ) 18,705 Foreign currency translation adjustment 377 1,832 452 2,381 Change in funded status of Dixie benefit plans, net of tax (264 ) Total other comprehensive income (loss) (216,205 ) (18,304 ) (134,680 ) 21,086 Comprehensive income (loss) $ (13,124 ) $ 99,302 $ 591,280 $ 392,891 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in thousands) For the Nine Months Ended September 30, 2008 2007 Operating activities: Net income $ 725,960 $ 371,805 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion in operating costs and expenses 408,601 374,522 Depreciation and amortization in general and administrative costs 8,137 7,129 Amortization in interest expense (3,161 ) 432 Equity in earnings of unconsolidated affiliates (48,037 ) (13,928 ) Distributions received from unconsolidated affiliates 69,852 52,343 Operating lease expense paid by EPCO, Inc. 1,579 1,579 Minority interest 29,293 19,183 Loss (gain) fromasset sales and related transactions (1,710 ) 5,445 Deferred income tax expense 5,580 5,542 Changes in fair market value of financial instruments 5,461 3,511 Effect of pension settlement recognition (114 ) Net effect of changes in operating accounts (see Note 17) (228,397 ) 110,272 Net cash flows provided by operating activities 973,044 937,835 Investing activities: Capital expenditures (1,485,654 ) (1,684,455 ) Contributions in aid of construction costs 21,215 52,462 Proceeds from asset sales and related transactions 1,685 1,933 Increase in restricted cash (112,207 ) (79,535 ) Cash used for business combinations (57,090 ) (785 ) Acquisition of intangible assets (5,126 ) Investments in unconsolidated affiliates (35,307 ) (318,491 ) Advances to unconsolidated affiliates (36,719 ) (10,624 ) Cash used in investing activities (1,709,203 ) (2,039,495 ) Financing activities: Borrowings under debt agreements 6,360,387 4,926,858 Repayments of debt (4,824,000 ) (3,459,881 ) Debt issuance costs (8,793 ) (15,281 ) Distributions paid to partners (770,848 ) (711,739 ) Distributions paid to minority interests (39,196 ) (20,485 ) Proceeds from initial public offering of Duncan Energy Partners in minority interest 290,466 Other contributions from minority interests 28 12,506 Monetization of interest rate hedging financial instruments (see Note 4) (22,144 ) 48,895 Repurchase of option awards (1,568 ) Acquisition of treasury units (795 ) Net proceeds from issuance of common units 57,181 52,804 Cash provided by financing activities 751,820 1,122,575 Effect of exchange rate changes on cash flows 20 347 Net change in cash and cash equivalents 15,661 20,915 Cash and cash equivalents, January 1 39,722 22,619 Cash and cash equivalents, September 30 $ 55,403 $ 43,881 See Notes to Unaudited Condensed Consolidated Financial Statements. 5 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED PARTNERS’ EQUITY (See Note 11 for Unit History, Detail of Changes in Limited Partners’ Equity and Accumulated Other Comprehensive Income (Loss)) (Dollars in thousands) Accumulated Other Limited General Comprehensive Partners Partner Income (Loss) Total Balance, December 31, 2007 $ 5,992,895 $ 122,297 $ 16,457 $ 6,131,649 Net income 620,494 105,466 725,960 Operating leases paid by EPCO, Inc. 1,548 31 1,579 Cash distributions to partners (663,946 ) (106,352 ) (770,298 ) Unit option reimbursements to EPCO, Inc. (550 ) (550 ) Non-cash distributions (5,006 ) (100 ) (5,106 ) Acquisition of treasury units (779 ) (16 ) (795 ) Net proceeds from issuance of common units 55,363 1,130 56,493 Proceeds from exercise of unit options 680 8 688 Amortization of unit-based awards 13,631 175 13,806 Change in funded status of Dixie benefit plans, net of tax (264 ) (264 ) Foreign currency translation adjustment 452 452 Cash flow hedges (134,868 ) (134,868 ) Balance, September 30, 2008 $ 6,014,330 $ 122,639 $ (118,223 ) $ 6,018,746 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 ENTERPRISE PRODUCTS PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Partnership Organization Partnership Organization Enterprise Products Partners L.P. is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”Unless the context requires otherwise, references to “we,” “us,” “our” or “Enterprise Products Partners” are intended to mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries. We were formed in April 1998 to own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. (“EPCO”).We conduct substantially all of our business through our wholly owned subsidiary, Enterprise Products Operating LLC (“EPO”).We are owned 98% by our limited partners and 2% by Enterprise Products GP, LLC (our general partner, referred to as “EPGP”).EPGP is owned 100% by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded affiliate, the units of which are listed on the NYSE under the ticker symbol “EPE.”The general partner of Enterprise GP Holdings is EPE Holdings, LLC (“EPE Holdings”), a wholly owned subsidiary of Dan Duncan LLC, the membership interests of which are owned by Dan L. Duncan.We, EPGP, Enterprise GP Holdings, EPE Holdings and Dan Duncan LLC are affiliates and under common control of Dan L. Duncan, the Group Co-Chairman and controlling shareholder of EPCO. References to “TEPPCO” mean TEPPCO Partners, L.P., a publicly traded affiliate, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and is wholly owned by Enterprise GP Holdings. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer
